DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Marshall (US Pub. 20080152174) discloses a microphone, comprising:  a housing; at least two sound-pickup members, respectively disposed on the housing; a control circuit board, disposed in the housing and in electrical connection to the at least two sound-pickup members; and a switch member, configured to trigger the control circuit board to select one or more of the sound-pickup members for collecting an external sound source.  
However, Marshall fails to teach the combination of a microphone, comprising:  a housing; at least two sound-pickup members, respectively disposed on two ends of the housing along a longitudinal direction of the housing to collect sounds from different directions; a control circuit board, disposed in the housing and in electrical connection to the at least two sound-pickup members; and a switch member, configured to trigger the control circuit board to select one or more of the sound-pickup members for collecting an external sound source.  The distinct features, as disclosed in independent claim 1, render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654